Exhibit 2.1 AGREEMENT AND PLAN OF MERGER By and between HOWARD BANCORP, INC. And PATAPSCO BANCORP, INC. Dated as of March 2, 2015 TABLE OF CONTENTS Page BACKGROUND 1 AGREEMENT 2 ARTICLE I. GENERAL 2 Section 1.1 Background 2 Section 1.2 Definitions 2 Section 1.3 The Merger and Related Transactions 14 Section 1.4 Possible Alternative Structures 15 Section 1.5 Additional Actions 15 Section 1.6 The Bank Merger 16 ARTICLE II. CONSIDERATION; ELECTION AND EXCHANGE PROCEDURES 16 Section 2.1 Aggregate Cash Consideration and Per Share Cash Consideration 16 Section 2.2 Aggregate Common Stock Consideration and Per Share Common Stock Consideration; Merger Consideration; Aggregate Consideration 16 Section 2.3 HBI Right to Adjust Cash Portion of Aggregate Consideration 17 Section 2.4 Reserved 17 Section 2.5 Conversion; Election; Allocation 17 Section 2.6 HBI Common Stock 17 Section 2.7 Fractional Shares 20 Section 2.8 Objecting PBI Common Stockholders 21 Section 2.9 Exchange Fund; Exchange of PBI Certificates 21 Section 2.10 Anti-Dilution Provisions 21 Section 2.11 Other Matters 23 ARTICLE III. REPRESENTATIONS AND WARRANTIES OF PBI 23 Section 3.1 Organization 24 Section 3.2 Capitalization 24 Section 3.3 Authority; No Violation 26 Section 3.4 Consents; Regulatory Approvals. 27 i Section 3.5 Financial Statements 28 Section 3.6 No Material Adverse Effect 29 Section 3.7 Taxes 29 Section 3.8 Contracts; Certain Changes 29 Section 3.9 Ownership of Personal Property; Insurance Coverage 31 Section 3.10 Litigation and Other Proceedings 33 Section 3.11 Compliance with Applicable Law 34 Section 3.12 Labor Matters 35 Section 3.13
